      Case 3:21-cv-01769-G Document 1 Filed 07/30/21                   Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 JOHN A. SWINN,

      Plaintiff,                                       CIVIL COMPLAINT

 v.                                                    CASE NO. 3:21-cv-01769

 LOCKHART, MORRIS & MONTGOMERY,                        DEMAND FOR JURY TRIAL
 INC.,

      Defendant.


                                             COMPLAINT
        NOW COMES JOHN A. SWINN (“Plaintiff”), by and through the undersigned attorney,

complaining as to the conduct of LOCKHART, MORRIS & MONTGOMERY, INC.

(“Defendant”), as follows:

                                        NATURE OF ACTION

        1.         Plaintiff brings this action seeking redress for Defendant’s violation of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

          2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. This action

arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction is conferred upon

this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 as the action arises under the laws of the United

States.

          3.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) as Defendant’s

principal place of business is located in Dallas County, Texas, which lies within the Northern

District of Texas.
    Case 3:21-cv-01769-G Document 1 Filed 07/30/21                  Page 2 of 7 PageID 2



                                               PARTIES

       4.     Plaintiff is a consumer and a natural person over the age-of-18.

       5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because Defendant

regarded Plaintiff as a natural person obligated or allegedly obligated to pay the subject debt.

       6.     Defendant is a debt collector and limited liability company organized under the

laws of the State of Texas. Defendant’s principal place of business is located at 1401 N. Central

Expressway, Suite 225, Richardson, Texas 75080-4456. Defendant regularly collects from

consumers in the State of Texas.

       7.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                            FACTS SUPPORTING CAUSE OF ACTION

       8.     In or around the late 2019, Plaintiff obtained a vocational loan to complete a thirty-

day CDL licensing program offered by Swift Transportation.

       9.     The balance of the loan was $6,000 for the vocation and $750 for room and board.

       10.    While enrolling in the vocational course in 2019, Swift Transportation and Plaintiff

signed a written agreement outlining some terms of the vocational loan.

       11.    One of the terms outlined in the loan offered an incentive debt repayment program

that explained that the balance of the vocational loan would be paid if Plaintiff remained

employed by Swift Transportation.

       12.    While employed by Swift Transportation, Plaintiff’s cost of room and board,

totaling $750.00, was paid off in full through a payroll deduction of $65.00 from each paycheck.
    Case 3:21-cv-01769-G Document 1 Filed 07/30/21                 Page 3 of 7 PageID 3



       13.    Shortly after ending his employment in September 2020, Swift Transportation

began placing telephone calls to the Plaintiff’s cellular telephone to collect on the remaining

balance of the vocational loan (“subject debt”).

       14.    In November 2020, Plaintiff agreed to begin monthly payments of $665.74 to pay

off the vocational debt.

       15.    Plaintiff made all payments in a timely manner via written personal check mailed

to Swift Transportation.

       16.    As time passed, Plaintiff was near completing his financial obligation to Swift

Transportation.

       17.    During the start of 2021, Defendant began placing phone calls to Plaintiff’s cellular

telephone.

       18.    At one point during a telephone call placed by Defendant, Plaintiff informed them

that the subject debt was not in default and should not have been sent to collections.

       19.    Plaintiff has received no less than 10 calls placed by Defendant.

       20.    On March 17, 2021, Defendant sent a letter to Plaintiff in an attempt to collect a

balance of $1,997.27 allegedly owed to Swift Transportation for the subject debt.

       21.    The Subject Debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because Defendant

regarded the subject debt as an “obligation or alleged obligation of a consumer to pay money

arising out of services which were allegedly the subject of a transaction primarily for personal,

family, or household purposes.”

       22.    Defendant used phone calls and mail to attempt to collect the alleged subject debt

and, as such, engaged in “communications” as defined in FDCPA §1692a(2).
    Case 3:21-cv-01769-G Document 1 Filed 07/30/21                  Page 4 of 7 PageID 4



          23.   Plaintiff was perplexed that despite making timely payments without default, the

subject debt was sent to Defendant for collection.

          24.   Specifically, Plaintiff recalled the written agreement he had signed with Swift

Transportation explaining that two years were allotted to pay back the subject debt, yet two years

had not passed before it was sent to collections.

          25.   Additionally, Plaintiff questioned the amount of the subject debt as he was only two

payments of $665.74 away from paying the remainder of his financial obligation and not

$1,997.27.

          26.   On March 16, 2021, Defendant reported a balance of $1,165.00 to Plaintiff’s

Experian credit report.

          27.   On March 17, 2021, Defendant reported a hard inquiry to Plaintiff’s Experian credit

report.

          28.   Despite Defendant attempting to collect on the subject debt, Plaintiff continued to

make all payments on time to Swift Transportation.

          29.   In April 2021, Plaintiff made his final payment of $665.74 to Swift Transportation,

thus completing his financial obligation on the subject debt.

          30.   Additionally, Plaintiff mailed a letter to Defendant briefly detailing that he had a

payment plan in place with Swift Transportation, he upheld his end of the agreement, and the

subject debt should not have been sent to collections or incurred damages to his credit report.

          31.   Concerned his statutory rights were violated Plaintiff searched and retained counsel

to vindicate his rights.
    Case 3:21-cv-01769-G Document 1 Filed 07/30/21                   Page 5 of 7 PageID 5



         32.   Defendant’s harassing conduct has impacted Plaintiff’s daily life and general well-

being.

         33.   Plaintiff has expended time and incurred costs consulting with his attorneys as a

result of Defendant’s unfair, deceptive, and misleading actions.

         34.   Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

         35.   Defendant’s illegal collection activities have caused Plaintiff actual harm, including

but not limited to, invasion of privacy, nuisance aggravation that accompanies unsolicited phone

calls, harassment, emotional distress, anxiety, the loss of battery charge, the loss of battery life,

and the per-kilowatt electricity costs required to recharge his cellular telephone as a result of

increased usage of his cellular and home telephone services.

          COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                     ACT

         36.   All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein

         37.   Defendant’s communications to Plaintiff were made in connection with the

collection of the alleged subject debt.

         38.   Defendant violated 15 U.S.C. §§1692d, d(5), e, e(2), e(8), e(10) and f through its

unlawful debt collection practices.

  a. Violations of FDCPA §1692d

         39.   The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt.”
    Case 3:21-cv-01769-G Document 1 Filed 07/30/21                   Page 6 of 7 PageID 6



       40.    Defendant violated §1692d when it repeatedly called Plaintiff regarding the subject

debt after they were informed that the account was not defaulted. Defendant was simply trying

harass Plaintiff into paying the alleged subject debt that he did not owe.

       41.    Additionally, Defendant violated §1692d(5) by causing Plaintiff’s cellular phone

to ring repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding

the collection of the alleged subject debt with the intent to annoy, abuse, or harass Plaintiff.

  b. Violations of FDCPA §1692e

       42.    Defendant violated §1692e by using false, deceptive, and misleading representation

in connection with the collection of the subject debt. It was deceptive and misleading for

Defendants to falsely represent the amount of the alleged subject debt.

       43.    Furthermore, Defendant violated §1692e(2) by using false, deceptive, and

misleading representation in connection with the collection of the subject debt. The received

written correspondence misrepresented the amount of the subject debt, causing further confusion,

frustration and worry for Plaintiff.

       44.    Defendant further violated §1692e(10) by using false representation and deceptive

means in connection to the collection of the subject debt. Defendant falsely mischaracterized the

status of the subject debt.

       45.    Specifically, Plaintiff is not responsible for the balance of the subject debt as written

on the letter and credit report, because Plaintiff explicitly informed Defendant that he had made

timely payments and nearly paid off the subject debt.

  c. Violations of FDCPA §1692f

       46.    Defendant violated §1692f by using and unconscionable means in attempting to

collect on the subject debt.
     Case 3:21-cv-01769-G Document 1 Filed 07/30/21                  Page 7 of 7 PageID 7



        47.    Defendant violated §1692f when it unfairly and unconscionably attempted to

 collect on amount which Plaintiff does not owe. Defendant’s multiple collection efforts unfairly

 suggested that Plaintiff owed a higher balance of the alleged subject debt, when in fact he did not.

        48.    As an experienced debt collector, Defendant knew or should have known the

 ramifications of in collecting on a debt not owed through incessant deceptive means.

               WHEREFORE, Plaintiff JOHN A. SWINN respectfully requests that this

       Honorable Court:

         a.    Declaring that the practices complained of herein are unlawful and violate the
               aforementioned bodies of law;
         b.    Enjoining Defendant from further contacting Plaintiff.
         c.    Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
               §1692k(a)(2)(A);
         d.    Awarding Plaintiff actual damages, in an amount to be determined at trial, as
               provided under 15 U.S.C. §1692k(a)(1);
         e.    Awarding Plaintiff costs and reasonable attorney fees as provided under 15
               U.S.C. §1692k(a)(3); and
         f.    Awarding any other relief as this Honorable Court deems just and appropriate.
                                 DEMAND FOR JURY TRIAL

        49.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: July 30, 2021                               Respectfully submitted,

                                                   JOHN A. SWINN

                                                   /s/ Victor T. Metroff
                                                   Mohammed O. Badwan, Esq.
                                                   Victor T. Metroff, Esq.
                                                   Counsel for Plaintiff
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   (630) 575-8180 (phone)
                                                   (630) 575-8188 (fax)
                                                   mbadwan@sulaimanlaw.com
                                                   vmetroff@sulaimanlaw.com
